DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15-16 are is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15 does not contain a reference to a claim previously set forth. Claim 15 depends from claim 15. 
Claim 16 is rejected based on dependency from an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 17, 19-20, 26-27, 30-33 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Restarick (US 6951252). 

Regarding claim 1, Restarick teaches:
A downhole valve (Restarick comprising one of 88/104/144/166), the valve comprising: 
a first opening (Restarick one of near 86/110, near 90); a second opening (Restarick other of near 86/110, near 90); and 
a valve plug (Restarick comprising one of 88/104/144) located between the first opening and the second opening in a valve chamber (Restarick near 88/104/144), wherein fluid flow between the first opening and the second opening is regulated (Restarick 5:15-35, 7:1-7, 8:6-17) by the valve plug, wherein the valve is configured for bi-directional fluid flow (Restarick 5:5-15, 10:31-40, 11:33-43, 11:56-67) through the first opening and the second opening.

Regarding claim 2, Restarick teaches:
(Restarick 5:5-15, 10:31-40, 11:33-43, 11:56-67) to control both inflow and outflow through the valve.

Regarding claim 3, Restarick teaches:
The valve of claim 1, wherein the valve is moveable between (Restarick 5:5-15, 8:6-17, 10:31-40, 11:33-43, 11:56-67) a first operational mode and a second operational mode.

Regarding claim 4, Restarick teaches:
The valve of claim 3, wherein the first operational mode is an injection mode (Restarick 1:8-15, 11:33-43, 56-67, 12:34-40) and the second operational mode (Restarick 1:8-15, 11:33-43, 56-67, 12:34-40) is a production mode.

Regarding claim 5, Restarick teaches:
The valve of claim 3, wherein the first operational mode is configured for fluid movement in a first direction (Restarick 1:8-15, 11:33-43, 56-67, 12:34-40) through the valve and the second operational mode is configured for fluid movement in a second direction (Restarick 1:8-15, 11:33-43, 56-67, 12:34-40) through the valve, wherein the first direction is opposite to the second direction.

Regarding claim 7, Restarick teaches:
The valve of claim 1, wherein the valve has a first operational mode (Restarick 1:8-15, 11:33-43, 56-67, 12:34-40) such that the first opening is an inlet and the second (Restarick 1:8-15, 11:33-43, 56-67, 12:34-40) such that the first opening is an outlet and the second opening is an inlet.

Regarding claim 8, Restarick teaches:
The valve of claim 1, wherein the valve plug moveable (Restarick 7:1-7, 8:6-17, 10:1-10) between an open position and a closed position within the valve.

Regarding claim 9, Restarick teaches:
The valve of claim 1, wherein the valve plug is moveable between a plurality of valve positions (Restarick 5:15-35, 8:6-17) within the valve.

Regarding claim 10, Restarick teaches:
The valve of claim 1, wherein the valve is configured to regulate both (Restarick 1:8-15, 4:21-36, 5:5-15, 6:17-28, 7:58-8:27) gas flow and liquid flow.

Regarding claim 11, Restarick teaches:
The valve of claim 1, wherein the valve plug is configured to be rotated (Restarick 5:15-35, 7:15-25) between a closed position and an open position.

Regarding claim 12, Restarick teaches:
The valve of claim 1, wherein the valve plug is configured to be linearly actuated (Restarick 5:15-35, 7:1-25) between a closed and an open position.

Regarding claim 13, Restarick teaches:
The valve of claim 1, wherein the valve plug is configured for (Restarick 5:15-35, 8:6-17) incremental movement.

Regarding claim 17, Restarick teaches:
The valve of claim 1, wherein the valve plug is a dart (Restarick comprising 150).

Regarding claim 19, Restarick teaches:
The valve of claim 17, wherein the dart comprises an elongated dart with a head portion (Restarick 150) and a shaft portion (Restarick not labeled above 150).

Regarding claim 20, Restarick teaches:
The valve of claim 17, further comprising a valve seat (Restarick not labeled near 150, 154, 148), wherein a head portion (Restarick 150) of the dart contacts the valve seat when the valve is in a closed position.

Regarding claim 26, Restarick teaches:
A method of operating a downhole valve, comprising: 
providing a downhole valve (Restarick comprising one of 88/104/144/166) coupled to a tubing string (Restarick comprising 64, 68), wherein the downhole valve comprises a first opening (Restarick one of near 86/110, near 90) and a second (Restarick other of near 86/110, near 90) and a valve plug (Restarick comprising one of 88/104/144) located between the first opening and the second opening in a valve chamber (Restarick near 88/104/144); 
controlling (Restarick 1:8-15, 5:5-15, 8:6-17, 10:1-10, 11:33-43, 56-67, 12:34-40) fluid flow through the valve in a first direction between the first opening and the second opening; and 
controlling (Restarick 1:8-15, 5:5-15, 8:6-17, 10:1-10, 11:33-43, 56-67, 12:34-40) fluid flow through the valve in a second direction between the first opening and the second opening, wherein the first direction is opposite to the second direction.

Regarding claim 27, Restarick teaches:
The method of claim 26, wherein the valve is bi-directional (Restarick 1:8-15, 5:5-15, 8:6-17, 10:1-10, 11:33-43, 56-67, 12:34-40).

Regarding claim 30, Restarick teaches:
The method of claim 26, further comprising actuating (Restarick 1:8-15, 5:5-15, 8:6-17, 10:1-10, 11:33-43, 56-67, 12:34-40) the downhole valve from the first direction to the second direction.

Regarding claim 31, Restarick teaches:
The method of claim 26, further comprising switching (Restarick 1:8-15, 5:5-15, 8:6-17, 11:33-43, 56-67, 12:34-40) the valve from the first direction and the second direction based on monitored downhole parameters from the valve.

Regarding claim 32, Restarick teaches:
The method of claim 26, further comprising controlling (Restarick 1:8-15, 5:5-15, 8:6-17, 10:1-10, 11:33-43, 56-67, 12:34-40) inflow from the valve in a first operation and controlling outflow from the valve in a second operation.

Regarding claim 33, Restarick teaches:
The method of claim 26, further comprising operating the downhole valve in an injection mode (Restarick 1:8-15 incorporating Restarick-321 (US 6840321) by reference, see Restarick-321 7:35-45) in a first operation and operating the downhole valve in a production mode (Restarick 1:8-15 incorporating Restarick-321 (US 6840321) by reference, see Restarick-321 7:35-45) in a second operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Restarick in view of Arizmendi (US 20120043092).

Regarding claim 14, Restarick teaches:
The valve of claim 1, including describing a stepper motor (Restarick 5:15-35) but does not describe the structural detail of the actuator/motor or expressly state further comprising a drive shaft coupled to the valve plug.
Arizmendi teaches: a downhole valve actuated by a motor coupled to the valve with a shaft (Arizmendi [0037, 0041-0042]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Restarick to include coupling the motor and valve with a shaft in order to allow the operator to customize the flow valve based on the specific characteristics of the well where the valve is to be used. 

Claim 18, 21-25 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Restarick.

Regarding claim 18, Restarick teaches:
The valve of claim 17, but does not expressly state wherein the dart is configured for incremental control of fluid flow through the valve. However, a different embodiment teaches using an incremental control actuator (Restarick 5:15-35, 7:1-25) for operating valves, including safety valves. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the embodiment of Restarick described above to include the valve actuators described in 
Additionally, it would be obvious to combine embodiments taught in the same reference as the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 

Regarding claim 21, Restarick teaches:
A downhole valve system, the system comprising: 
a tubing sub (Restarick 64) with a valve opening (Restarick near 90) in an exterior wall of the tubing sub; and 
a valve assembly (Restarick 166) coupled to an exterior portion (Restarick 10:49-54) of the tubing sub proximate to the valve opening, 
wherein the valve assembly comprises a first port (Restarick one of near 90, near 86) and a second port (Restarick other of near 90, near 86), wherein the valve assembly (Restarick 166) but does not describe the specific structure of the valve assembly or expressly state a valve plug located between the first and second ports in a valve chamber, wherein fluid flow between the first and second ports is regulated by the valve plug, wherein the valve assembly is configured for bi-directional fluid flow through the first and second ports. 
(Restarick comprising one of 88/104/144) located between the first and second ports in a valve chamber (Restarick near 88/104/144), wherein fluid flow between the first and second ports is regulated (Restarick 5:15-35, 7:1-25, 8:6-17) by the valve plug, wherein the valve assembly is configured for bi-directional fluid flow (Restarick 5:5-15, 10:31-40, 11:33-43, 56-67) through the first and second ports.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the embodiment of Restarick described above to include the valve assemblies described in other embodiments which would yield the predictable result of allowing the operator to program/control the flow valve based on the specific wellbore conditions where the valve is to be used as Restarick teach any valve actuator can be used (Restarick 5:15-35, 7:1-25). The examiner notes Restarick teaches the difference between flow control device 166 and flow control device 88 is flow control device 166 is located on the exterior of the tubular. Restarick 10:49-54. 
Additionally, it would be obvious to combine embodiments taught in the same reference as the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 

Regarding claim 22, Restarick teaches:
(Restarick near 90) of the tubing sub, wherein the second port is in fluid communication with an exterior portion (Restarick near 74/168) to the tubing sub.

Regarding claim 23, Restarick teaches:
The system of claim 21, wherein the first port is a lateral port (Restarick near 90) and the second port is an axial port (Restarick near 86).

Regarding claim 24, Restarick teaches:
The system of claim 21, wherein the valve assembly is configured (Restarick 5:5-15, 8:6-17, 11:33-43, 56-67, 12:34-40) to allow fluid flow from an exterior portion of the tubing sub into an interior portion of the tubing sub as well as fluid flow from the interior portion of the tubing sub to the exterior portion of the tubing sub.

Regarding claim 25, Restarick teaches:
The system of claim 21, wherein the valve assembly is configured (Restarick 5:5-15, 8:6-17, 11:33-43, 56-67, 12:34-40) to control fluid flow between the interior portion of the tubing sub and the exterior portion of the tubing sub at a location proximate to the valve assembly.

Claim 6, 28-29, 34-35, is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Restarick in view of McGlothen (US 6863126).

Regarding claim 6, Restarick teaches:
The valve of claim 3, but does not expressly state wherein the first operational mode is configured for annular flow and the second operational mode is configured for tubing flow.
McGlothen teaches wherein the first operational mode is configured for annular flow (McGlothen 7:34-44) and the second operational mode is configured for tubing flow (McGlothen 6:42-67).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Restarick to include selecting between injecting, producing, tubular flow, and annular flow in order to allow the operator to customize the flow control device to suit the specific wellbore conditions and desired operations where the flow control device is to be deployed. The examiner notes Restarick incorporates McGlothen by reference. See Restarick 1:8-15.

Regarding claim 28, Restarick teaches:
The method of claim 26, but does not expressly state wherein the first operational mode is configured for annular flow and the second operational mode is configured for tubing flow.
McGlothen teaches wherein the first operational mode is configured for annular flow (McGlothen 7:34-44, 8:14-27) and the second operational mode is configured for tubing flow (McGlothen 6:42-67, 8:14-27).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Restarick 

Regarding claim 29, Restarick teaches:
The method of claim 26, but does not expressly state further comprising operating the downhole valve in an annular flow operation for a first period of time and a tubular flow operation for a second period of time.
McGlothen teaches operating the downhole valve in an annular flow operation (McGlothen 7:34-44, 8:14-27) for a first period of time and a tubular flow operation (McGlothen 6:42-67, 8:14-27) for a second period of time.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Restarick to include selecting between injecting, producing, tubular flow, and annular flow in order to allow the operator to customize the flow control device to suit the specific wellbore conditions and desired operations where the flow control device is to be deployed, including allowing simultaneous testing, stimulation, production, and drilling operations in different zones. McGlothen 5:65-31. Additionally, the examiner notes Restarick incorporates McGlothen by reference. See Restarick 1:8-15.

Regarding claim 34, Restarick teaches:
The method of claim 26, but does not expressly state further comprising controlling fluid flow through the valve between an inner portion of the tubing string and an annulus of the tubing string based on the actuation step.
McGlothen teaches controlling (McGlothen 6:42-67, 7:34-44, 8:14-27) fluid flow through the valve between an inner portion of the tubing string and an annulus of the tubing string based on the actuation step.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Restarick to include selecting between injecting, producing, tubular flow, and annular flow in order to allow the operator to customize the flow control device to suit the specific wellbore conditions and desired operations where the flow control device is to be deployed, including allowing simultaneous testing, stimulation, production, and drilling operations in different zones. McGlothen 5:65-31. Additionally, the examiner notes Restarick incorporates McGlothen by reference. See Restarick 1:8-15.

Regarding claim 35, Restarick teaches:
The method of claim 26, but does not expressly state further comprising controlling fluid flow through the valve between an inner portion of the tubing string and an annulus of the tubing string in both the first direction and the second direction.
McGlothen teaches controlling (McGlothen 6:42-67, 7:34-44, 8:14-27) fluid flow through the valve between an inner portion of the tubing string and an annulus of the tubing string in both the first direction and the second direction.
 to include selecting between injecting, producing, tubular flow, and annular flow in order to allow the operator to customize the flow control device to suit the specific wellbore conditions and desired operations where the flow control device is to be deployed, including allowing simultaneous testing, stimulation, production, and drilling operations in different zones. McGlothen 5:65-31. Additionally, the examiner notes Restarick incorporates McGlothen by reference. See Restarick 1:8-15.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Watson (US 10480284) teaches a shifting valve assembly comprising a piston and bellows for regulating fluid flow downhole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674